Case 5:19-cv-01361-EEF-MLH Document 1 Filed 10/16/19 Page 1 of 9 PageID #: 1

                                                        5:19-cv-1361
                  IN THE UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                          SHREVEPORT DIVISION



                                                              RECEIVED
                                                                OCT 1 6 2019
CLINTON STRANGE, ,_._TO^.,PORE,CLE,K,
                                                            WESTERN DISTRICT OF LOUISIANA
                                                               SHREVEPQPUOUfSIANA
Plaintiff                                      BY_




V.




ABC COMPANY,

Defendant




                              CIVIL ACTION

                     COMPLAINT FOR VIOLATIONS OF:

            THE TELEPHONE CONSUMER PROTECTION ACT OF 1991;

                                     &
        THE LOUISIANA TELEPHONE CONSUMER RELIEF ACT OF 2001




                                 Page 1 of 9
Case 5:19-cv-01361-EEF-MLH Document 1 Filed 10/16/19 Page 2 of 9 PageID #: 2



Magistrate Judge Consent- Plaintiff Waives His Seventh Amendment Right to Trial By
Jury and Consents to Proceed Before a U.S. Magistrate Judge




                               PRELIMINARY STATEMENT:

   1. This is an action brought in good faith by an adult individual against Defendant ABC

       Company, who is fictitiously named because Plaintiff has not been as yet able to


       ascertain the tme identity, for alleged numerous violations of the Telephone Consumer


       Protection Act of 1991 ("TCPA"), and the Louisiana Telephone Consumer Relief Act of

      2001. The Plaintiff seeks a maximum award for damages along with both preliminary and


       injunctive relief enjoining the Defendant from future violations of those parts.


                                 JURISDICTION & VENUE:

   2. Jurisdiction arises in this Court under a Federal Question pursuant to 28 U.S.


       Code §1331.

   3. Supplemental Jurisdiction ( should the Court choose to exercise Supplemental


      Jurisdiction) is proper in this Court because the Plaintiffs State Law Claims were born

      out of the same conduct that [i]s under Federal Question Jurisdiction pursuant to 28 U.S.


      Code § 1367.

   4. Venue lies proper in this U.S. District Court because the Defendant directed their


      conduct into the fomm state of Louisiana and utilized a Caller ID number that made it


      appear that they were from in or around Ruston, Louisiana which is also within the


      Western District of Louisiana pursuant to 28 U.S. Code § 1391.


                                        THE PARTIES:

  5. Plaintiff, CLWTON STRANGE, is an adult individual residing at the address of:

                                     CLINTON STRANGE

                                           Page 2 of 9
Case 5:19-cv-01361-EEF-MLH Document 1 Filed 10/16/19 Page 3 of 9 PageID #: 3



                                  7021 WINBURN DRIVE

                                 GREENWOOD, LA 71033

  6. Defendant, ABC COMPANY, is a fictitiously named Defendant. The Plamtiff is

     unaware of the Defendants true identity at this time but will seek leave of the Court to


     seek expedited discovery to learn the tme identity and amend his complamt once the true


     identity becomes known. This Defendant can best be described at this time as the enduser


     subscriber ofVoIP Telecommunications services provided by bandwidth.com associated


     with the telephone number 3 18-202-2497.


                              FACTUAL ALLEGATIONS:

                                        SECTION I:

                           THE DOCUMENTED INCIDENTS

  7. Between September 26, 2019 and October 2,2019, the Defendant placed six (6) calls to

     the Plaintiffs cellphone number 318-423-5057 using an Automatic Telephone Dialing

     System ("ATDS").

                                                             44% B4:32 PM

                                     (318)202-2497(7)
                                     (318)202-2497


                                                      Create contact

                                                      Update contact

                                  ^. <!- UCT 2 (,wea» j:,^ I-'M
                                         00:00:11


                                  ^ ^ Oct 1 (Tue) 2:51 PM
                                         00:00:11


                                  ^ iv Oct 1 (Tue) 11:02 AM


                                  <. 4- Sep 27 (Fri) 4:46 PM
                                         00:00:11


                                  ^ ^ Sep 27 (Fri) 2:29 PM
                                         00:00:11


                             g ^.v Sep26(Thu)12:07PM

                                          Page 3 of 9
Case 5:19-cv-01361-EEF-MLH Document 1 Filed 10/16/19 Page 4 of 9 PageID #: 4



   9. The Plaintiff alleges that the Defendant called (placed calls to) his cellphone number 318-

      423-5057 on the following dates and times:

                             a- September 26, 2019 at 12:07pm CST


                              b- September 27, 2019 at 2:29pm CST

                              c- September 27, 2019 at 4:46pm CST

                               d- October 1, 2019 at 11:02am CST

                                e- October 1, 2019 at 2:51pm CST

                                f- October 2, 2019 at 3:32pm CST


  10. Each and every call that Plaintiff answered that Defendant placed to his cellphone was a


      "dead air" call made using an ATDS with a One Hundred percent (100%) abandonment

      rate. This is way more than the three percent (3%) allowed by the FCC over a 30-day


      period.


  11. An ATDS would be necessary to manipulate the caller ID information.


  12. Plaintiff knows that an ATDS was being employed because of the frequency of the calls


      and the volume of the calls.


  13. The Plaintiff knows that an ATDS was being utilized because each answered call lasted


      exactly eleven (11) seconds before the dialer technology would disconnect the call.


  14. Each and every call that the Plaintiff answered that the Defendant placed to his cellphone


      played exactly eleven (11) seconds of dead air before the dialer technology disconnected

      the ATDS call.

  15. The Plaintiff tried phoning the calling entity on October 2, 2019 at 4:45pm CST to tell

      them to stop, but after six (6) minutes the Defendant's automated system (which never


      identified the Defendant in any way) disconnected the PlaintifFs call.




                                          Page 4 of 9
Case 5:19-cv-01361-EEF-MLH Document 1 Filed 10/16/19 Page 5 of 9 PageID #: 5



   16. Some days later when the Plaintiff tried again to call the Defendant's phone number he


      found that [i]t was "out-of-service".



                                         SECTION II:

THE CONSUMER HARM THAT THE PLAINTIFF ALLEGES TO HAVE SUFFERED

   17. Plaintiff does not like to receive unwanted commercially solicitous phone calls on his


      cellphone because they "intrude on his seclusion and violate his rights to privacy


      guaranteed under the U.S. Constitution", and further deplete plaintiffs memory storage


      capacity, deplete Plaintiffs battery level on his cellphone (amounting to a Trespass to


      Chattel Tort under Louisiana State Laws), and require him to use a measurable amount


      of both mental and physical energy to walk to his phone and answer the calls. Plaintiff


      alleges that he has Article III standing as a result of Defendant's agents alleged conduct.


   18. The unwanted and unsolicited ATDS robocalls caused the PlaintifPs cellphone to


      "awaken" from rest mode and illuminate, vibrate, and ring each and every time the


      Defendants called the Plaintiffs cellphone which drained his battery to some extent.


  19. The FCC also recognized that "wireless customers are charged for incoming calls


      whether they pay in advance or after the minutes are used." In re Rules and Regulations


      Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and


      Order, 18 F.C.C. Red. 14014, 14115 ^165(2003).


                                        SECTION III:

          HOW THE PLAINTIFF SOUGHT TO MITIGATE HIS DAMAGES

  20. On January 3, 2018 the Plaintiff registered his cellphone number on the U.S. Federal


      Trade Commission's Do-Not-Call List [See Exhibit A].


  21. On August 2, 2018 the Plaintiff registered his cellphone with the Louisiana Public

      Service Commission's Do-Not-Call program [See Exhibit B].

                                           Page 5 of 9
Case 5:19-cv-01361-EEF-MLH Document 1 Filed 10/16/19 Page 6 of 9 PageID #: 6



                                            SECTION IV:


                            CONCLUSIONARY STATEMENTS

  22. Recovery of damages for the two separate provisions (of both subsections b and c) does


      not upset Congress's balance in setting damages '"fair to both the consumer and the


      telemarketer."' See GVN Mich., 561 F.3d at 632 n.8 (quoting 137 Gong. Rec. 816,204,


      816,205 (daily ed. Nov. 7, 1991) (statement of Sen. Hollings)).

  23. This Court should calculate and appropriately award the Plaintiff both stacked and trebled

      damages for each and every violation for which [i]t finds the Defendant liable to the

      Plaintiff for together along with both pre and or post judgement interest and costs of


      bringing and litigating the action.




                       THE COUNTS AND CAUSES OF ACTION:



                                             COUNT I:

                                    (Plaintiff v. Defendant)

NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

                                     47 U.S.Code§227(c)(5)
  24. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at


     length herein.


  25. Subsection c of the TCPA makes it unlawful for a telemarketer to place more than one


     telemarketing call to a number registered on the Federal Do-Not-Call list in a twelve-


     month period.




                                             Page 6 of 9
Case 5:19-cv-01361-EEF-MLH Document 1 Filed 10/16/19 Page 7 of 9 PageID #: 7



26. Evidence presented at trial will show that the Defendant placed more than one telemarketing


   call to the Plaintiff's cellphone which is registered on the Do-Not-Call list within a twelve-


   month period.


27. To the extent the Court finds that this conduct was only negligent the Plaintiff seeks

   damages of $500.00 for each and every violation under this count.




                                          COUNT II:

                                    (Plaintiff v. Defendant)

   WILLFUL AND KNOWING VIOLATIONS OF THE TELEPHONE CONSUMER
                        PROTECTION ACT

                                   47U.S.Code§227(c)(5)

  28. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at


      length herein.


  29. Subsection c of the TCPA makes it unlawful for a telemarketer to place more than one


      telemarketing call to a number registered on the Federal Do-Not-Call list m a twelve-


      month period.


  30. Evidence presented at trial will show that the Defendant placed more than one


      telemarketing call to the Plaintiffs cellphone which is registered on the Do-Not-Call list

      within a twelve-month period.



  31. To the extent the Court finds that this conduct was done willfully and knowingly the

      Plaintiff seeks damages of $1500.00 for each and every violation under this count.




                                           Page 7 of 9
Case 5:19-cv-01361-EEF-MLH Document 1 Filed 10/16/19 Page 8 of 9 PageID #: 8




                                           COUNT HI:

                                    (Plaintiff v. Defendant)

NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

                                47 U.S. Code § 227(b)(l)(A)(iii)
  32. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at


      length herein.


  33. Subsection b of the TCPA makes it unlawful for a telemarketer to place calls to a


      cellphone using an ATDS or a pre-recorded voice (message) without the written consent


      of the called party. The Defendant did not have the Plaintiffs consent.


  34. Evidence presented at trial will show that the Defendant placed at least six (6) of such


      calls to the Plaintiffs cellphone.


  35. To the extent the Court finds that this conduct was only negligent the Plaintiff seeks


      damages of $500.00 for each and every violation under this count.




                                           COUNT IV:

                                    (Plaintiff v. Defendant)

  WILLFUL AND KNOWING VIOLATIONS OF THE TELEPHONE CONSUMER
                       PROTECTION ACT

                               47 U.S. Code § 227(b)(l)(A)(iii)
  36. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at


     length herein.




                                           Page 8 of 9
Case 5:19-cv-01361-EEF-MLH Document 1 Filed 10/16/19 Page 9 of 9 PageID #: 9



  37. Subsection b of the TCPA makes it unlawful for a telemarketer to place calls to a


     cellphone using an ATDS or a pre-recorded voice (message) without the written consent


     of the called party. The Defendant did not have the Plaintiffs consent.


  38. Evidence presented at trial will show that the Defendant placed at least six (6) of such

     calls to the Plaintiffs cellphone.


  39. To the extent the Court finds that this conduct was done willfully and knowingly the

     Plaintiff seeks damages of $1500.00 for each and every violation under this count.


                                  PRAYER FOR RELIEF:

     Prayer for Relief;

     WHEREFORE, Plaintiff seeks judgement in Plaintiffs favor and damages against the
     Defendants, based on the following requested relief:


     Statutory Damages;
     Actual Damages;
     Treble Damages;
     Stacked Damages;
     Pre and Post Judgement Interest;
     Enjoinder from further violations of these parts;
     Costs of litigating the action together along with all reasonable attorney's fees (if any)
     and court costs;
     And such other and further relief as may be necessary, just and proper.


     Respectfully S^biiutted,

                                            (O'l^-^O^
     Clinton Strange
     Pro             Se         Dated
     7021 Winburn Drive
     Greenwood, LA 71033
     318-423-5057
     parsmllcCa)ymail.com




                                          Page 9 of 9
